 Case 1:19-cv-00746-LO-JFA Document 91 Filed 08/23/21 Page 1 of 8 PageID# 742




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 Malcolm Muhammad,                               )
       Plaintiff,                                )
                                                 )
 V.                                              )           l:19cv746(LO/JFA)
                                                 )
 Williams Jarrett, et                            )
       Defendants.                               )

                                   MEMORANDUM OPINION

        Defendants William Jackson and Patrick Jones, the former and current chaplains,

respectively, at Sussex I State Prison ("Sussex 1" or "the prison") move for summary judgment

on the remaining claims against them in this civil-rights suit claiming, as relevant here,that the

chaplains violated plaintiff Malcolm Muhammad's right to exercise his religion freely while

incarcerated at Sussex I. [Dkt. No. 81]. Muhammad, who is proceeding pro se, has received the

 notice required under Roseboro v. Garrison. 528 F.2d 309(8th Cir. 1975), and Local Civil Rule

7(K)[Dkt. No. 83], and he opposes defendants' motion [Dkt. Nos. 86-88]. Because the

 undisputed record establishes that neither Jackson nor Jones violated Muhammad's rights under

the Free Exercise Clause ofthe First Amendment, defendants' motion for summary judgment

 will be granted.'

                                      I. Procedural Historv


        Muhammad,a member ofthe Nation ofIslam ("NOI"), brought claims under the First,

Eighth, and Fourteenth Amendments,and the Religious Land Use and Institutionalized Persons

 Act(RLUIPA)against Jackson, Jones, and seven others who worked at Sussex I or within the


'Before filing his opposition to defendants' motion for summary judgment, Muhammad moved
for an extension of time.[Dkt. No. 85]. The motion will be granted nunc pro tune through an
order that will issue alongside this Memorandum Opinion.
Case 1:19-cv-00746-LO-JFA Document 91 Filed 08/23/21 Page 2 of 8 PageID# 743
Case 1:19-cv-00746-LO-JFA Document 91 Filed 08/23/21 Page 3 of 8 PageID# 744
Case 1:19-cv-00746-LO-JFA Document 91 Filed 08/23/21 Page 4 of 8 PageID# 745
Case 1:19-cv-00746-LO-JFA Document 91 Filed 08/23/21 Page 5 of 8 PageID# 746
Case 1:19-cv-00746-LO-JFA Document 91 Filed 08/23/21 Page 6 of 8 PageID# 747
Case 1:19-cv-00746-LO-JFA Document 91 Filed 08/23/21 Page 7 of 8 PageID# 748
Case 1:19-cv-00746-LO-JFA Document 91 Filed 08/23/21 Page 8 of 8 PageID# 749
